BY ORDER OF THE COURT.
Appellant’s motion for rehearing filed November 22, 2013, is granted in part to remand for correction of the foreclosure judgment amount. The per curiam opinion dated November 8, 2013, is withdrawn, and the attached opinion is substituted therefor. No further motions for rehearing will be entertained in this appeal.
LaROSE, Judge.
Alex Alonso appeals a uniform final judgment of foreclosure in favor of Deutsche Bank National Trust Company. We affirm the judgment of foreclosure; we reverse the amount of damages awarded. We remand for the trial court to enter an amended judgment awarding damages in the amount of $362,283.31, the unpaid principal loan balance proven at trial.
Affirmed in part, reversed in part, and remanded.
KELLY and MORRIS, JJ., Concur.